Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 5, 1988, convicting him of murder in the second degree, manslaughter in the second degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the victim’s death was caused in the course and furtherance of the robbery or in the immediate flight therefrom (see, Penal Law § 125.25 [3]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Kunzeman and Fiber, JJ., concur.